DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission including amendment to the claims filed on 2/26/2021 has been entered.
3.  	Claims 1-4 and 7-19 have been amended. Claims 1-4, 6-14, and 16-19 are pending and will be considered for examination.  	
4.  	In light of applicant’s amendments to the claims, the 112 rejections to the claims are withdrawn.


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

5. 	Claims 1-4, 6, 8-9, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fosnacht et al. (US 2009.0271283 A1) in view of Karelin et al. (US 2009.0271247 A1) and further in view of Luu, Francis (US 2013/0332523 A1).
As in independent Claim 1, Fosnacht teaches a computer-implemented method comprising: 
providing, by a computing system, an interface in which a content feed of a user is provided, wherein the content feed includes a first post that includes a first content item (see at least fig. 19 and par. 226; a media page 1990 displays a media item (e.g., a photograph of a burning candle), which was upload by a user; further see figs. 21-24);
determining, by the computing system, a second content item selected to be posted from a media tray (fig. 19, pars. 230-231, related media items, which can be selected by the user, in a related media section 1914);
determining, by the computing system, a relationship between the first post and the second content item (pars. 230-231, a relationship (relevance/relatedness) can be determined with various reasons, such as by having been uploaded by the same user, by sharing a common category or tag(s), or by sharing common keywords or other metadata); and
in response to determining the relationship between the first content item of the first post and the second content item, providing, by the computing system, a suggestion (pars. 230-231, the related media section 1914 displays the related media items of the media item (e.g., a photograph of a burning candle)).
Fosnacht does not appear to explicitly teach that determining the relationship between the first post and the second content item further comprises: determining, by the computing system, a relationship between the first content item of the first post and the second content item based on a machine learning model that is trained to evaluate visual content; the suggestion is to add the second content item to the first post in the 
However, in the same filed of the invention, Karelin teaches that the suggestion is to add the second content item to the first post in the content feed, wherein, once added, the first post includes both the first content item and the second content item (at least figs. 4-8, pars. 135-137, 142, for example, in figs. 7A-7B, a user may select a video content item and a feed to add the selected video content item to that feed).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the presenting of the related media items of the upload post/feed based on the relevance taught by Fosnacht with the adding of the content to the already published post/feed taught by Karelin to add the content to the already posted feed when the web-based user interface displays the post/feed uploaded by the user and related media items. The motivation or suggestion would be to provide a way to add more content items to the published post/feed so that a user can easily edit the published post/feed.
 	Fosnacht and Karelin do not teach determining the relationship between the first post and the second content item further comprises: determining, by the computing system, a relationship between the first content item of the first post and the second content item based on a machine learning model that is trained to evaluate visual content.
However, in the same filed of the invention, Luu teaches determining the relationship between the first post and the second content item further comprises: determining, by the computing system, a relationship between the first 
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the presenting of the related media items of the upload post/feed based on the relevance taught by Fosnacht with the adding of the content to the already published post/feed taught by Karelin with the determining of the relationship of the content of the posts via the machine learning model taught by Luu to determine the relationship of the content of the posts via the machine learning model when the web-based user interface displays the post/feed uploaded by the user and related media items. The motivation or suggestion would be to provide a way to determine the relationship of the posted content (photos) to combine the photos so that a user can easily view the relevant content (photos) in a combined manner.

As in Claim 2, Fosnacht-Karelin-Luu teaches all the limitations of Claim 1. Fosnacht-Karelin-Luu further teaches providing, by the computing system, the media tray through the interface in which respective thumbnails of a set of content items are accessible, wherein content items in the set of content items can be posted to the content feed (Karelin, figs. 6-7, pars. 132-133, the user may select one of the media items to be added to the feed).

 	As in Claim 3, Fosnacht-Karelin-Luu teaches all the limitations of Claim 1. Fosnacht-Karelin-Luu further teaches that a ranking of the first post in the content feed is boosted (Luu, at least pars. 59, 44-46, 52-53). 

 	As in Claim 4, Fosnacht-Karelin-Luu teaches all the limitations of Claim 1. Fosnacht-Karelin-Luu further teaches providing, by the computing system, an option in the interface to remove one or more content items from the first post (Karelin, par. 133, the user may delete the content items from the feed by selecting the "X" of the portion of the webpage shown in fig. 7C).

 	As in Claim 6, Fosnacht-Karelin-Luu teaches all the limitations of Claim 1. Fosnacht-Karelin-Luu further teaches that determining the relationship between the first content item of the first post and the second content item of the second post further comprises: determining, by the computing system, a threshold overlap between subject matter associated with the second content item and subject matter associated with the first content item based on the machine learning model (Luu, at least pars. 58-61, 50-51, system (or machine learning model) can determine that one or more content items are related to the post (story) and may have picture with same subject matter).

 	As in Claim 8, Fosnacht-Karelin-Luu teaches all the limitations of Claim 1. Fosnacht-Karelin-Luu further teaches that determining the relationship between the first content item of the first post and the second content item further comprises: Luu, at least pars. 50, 59).

 As in Claim 9, Fosnacht-Karelin-Luu teaches all the limitations of Claim 1. Fosnacht-Karelin-Luu further teaches determining, by the computing system, one or more first user interactions that were received for the first post (Luu, at least par. 60, a user’s previously presented news feed story can be combined into a single news feed story with the interactions (e.g., shared the link, friend’s comments about the link, etc.));
determining, by the computing system, one or more second user interactions that were received for the second post (Luu, at least par. 60, the user’s previously presented news feed story can be combined into a single news feed story with the interactions (e.g., shared the link, friend’s comments about the link, etc.)); and 
associating, by the computing system, the one or more first user interactions and the one or more second user interactions with the first post (Luu, at least par. 60, the user’s previously presented news feed story can be combined into a single news feed story with the interactions (e.g., shared the link, friend’s comments about the link, etc.)).

 	Claims 11 and 16 are substantially similar to Claim 1 and rejected under the same rationale.

 	Claims 12 and 17 are substantially similar to Claim 2 and rejected under the same rationale.


 	Claims 13 and 18 are substantially similar to Claim 3 and rejected under the same rationale.

 	Claims 14 and 19 are substantially similar to Claim 4 and rejected under the same rationale.


6. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fosnacht et al. (US 2009.0271283 A1) in view of Karelin et al. (US 2009.0271247 A1) in view of Luu, Francis (US 2013/0332523 A1) and further in view of Mostoufi et al. (US 2014/0056574 A1).
 	As in Claim 7, Fosnacht-Karelin-Luu teaches all the limitations of Claim 1. Fosnacht-Karelin-Luu does not teach that determining the relationship between the first content item of the first post and the second content item further comprises: determining, by the computing system, that the first content item and the second content item are associated with a same, or similar, geographic location; and determining, by the computing system, that a timestamp associated with the first content item is within a threshold range of a timestamp associated with the second content item.  
 However, in the same filed of the invention, Mostoufi that determining the relationship between the first content item of the first post and the second content item further comprises: determining, by the computing system, that the first content item and the second content item are associated with a same, or similar, geographic location 
determining, by the computing system, that a timestamp associated with the first content item is within a threshold range of a timestamp associated with the second content item (at least pars. 36, 39,  the media segments can be combined into the single media segment based on time information (e.g., the media segments captured within a period of time)).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the presenting of the related media items of the upload post/feed based on the relevance taught by Fosnacht with the adding of the content to the already published post/feed taught by Karelin with the determining of the relationship of the content of the posts via the machine learning model taught by Luu with the combining of the content (e.g., media segments) into the single content based on the criteria (e.g., time and/or geo location) taught by Mostoufi to combine the content (e.g., media segments) into the single content based on the criteria (e.g., time and/or geo location) when the web-based user interface displays the post/feed uploaded by the user and related media items. The motivation or suggestion would be to provide a single combined content item so that images relevant to event of posted images so that the system can present various content with a limited space of a display screen.


7. 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fosnacht et al. (US 2009.0271283 A1) in view of Karelin et al. (US 2009.0271247 A1) in view of Luu, Francis (US 2013/0332523 A1) and further in view of Bargeron et al. (US 2004/0003352 A1).
 	As in Claim 10, Fosnacht-Karelin-Luu teaches all the limitations of Claim 1. Fosnacht-Karelin-Luu does not teach providing, by the computing system, at least one notification to the user after the second content item is added to the first post.  
 	However, in the same filed of the invention, Bargeron teaches providing, by the computing system, at least one notification to the user after the second content item is added to the first post (at least par. 42, when the messages are combined into a single message, a notification can be sent to a user).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the presenting of the related media items of the upload post/feed based on the relevance taught by Fosnacht with the adding of the content to the already published post/feed taught by Karelin with the determining of the relationship of the content of the posts via the machine learning model taught by Luu with the sending of the notification for the combined message taught by Bargeron to send the notification for the single combined message when the web-based user interface displays the post/feed uploaded by the user and related media items. The motivation or suggestion would be to send a notification of a single combined message to a user to make the user aware of the notification.



Response to Arguments
8.	Applicant's arguments with respect to the claims 1-4, 6-14, and 16-19 have been fully considered, but are moot in view of the new ground(s) of rejection.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144